DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Terminal Disclaimer
The terminal disclaimer filed on 08/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,282,840 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s response to the last Office Action, filed on 08/23/2021 has been entered and made of record. 
Objections to the drawing are withdrawn in view of amendments.
Rejection under 35 USC 112(b) is removed in view of amendments.
Rejection under 35 USC 112(a) is added in view of amendments.
Double patenting rejection is withdrawn in view of filed Terminal Disclaimer.

Response to Arguments
Applicant's arguments filed on 08/23/2021 have been fully considered but they are not persuasive.
Applicant remarks that Henschke does not teach monitoring the patient-specific electronic record for changes or new diagnostic findings and using such changes or new findings to update the knowledge representation. Examiner notes that Henschke ¶ 0041 and 0042 along with Fig. 2f teach that the diagnostic data is output by the system as output data 104 as part of patient profile 100, which is a patient-specific electronic record (see Fig. 3). The patient profile 100/electronic record is monitored for new or changed patient diagnostic data to update the database 26, in order to train and improve the system. ¶ 0041, “the computing modules 30 may continuously update the database 26 with new profiles 100, continuously generate new corresponding weighting coefficients, and thereby continuously training and improving itself.” These patient profiles 100 are new diagnostic findings of the patient’s electronic record, associated with the at least one region of interest. They are used to update the knowledge representation database.
In contrast to Applicant’s arguments the claims do not require monitoring the patient’s electronic record for longitudinal changes (i.e., changes over time). There is no language suggesting that the monitored changes must occur over an extended period of time.
Regardless, Henschke ¶ 0041 actually does teach that a physician working with the system can receive new diagnostic data which is continuously updated over time iteratively, the new data resulting in new entries to the patient record 100. The new .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 now requires “monitoring the patient-specific electronic record for changes to the at least one diagnostic finding or new diagnostic findings associated with the at least one region of interest.” Examiner notes that there is no support in the specification for monitoring the electronic record for new diagnostic findings specifically ‘associated with the at least 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangarloo (US PGPub 2009/0228299) in view of Henschke (US PGPub 2009/0083075).
Regarding claim 1, Kangarloo discloses a method for integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation, said method comprising the steps of: (Kangarloo teaches a system for facilitating medical image analysis based on automatically selecting anatomical regions of interest 
retrieving an image representation of a sample structure from an image database; (See Fig. 4 and ¶ 0025 which teach receiving an input imaging study.)
automatically selecting a generic structure from a database based on an imaging modality of the sample structure, at least one knowledge representation stored in a second database, said knowledge representation being associated with said selected generic structure, the knowledge representation being specific to the imaging modality; (¶ 0099 teaches selecting a generic atlas structure based on imaging modality. ¶ 0033 teaches an associated knowledge representation.)
 mapping the selected generic structure to the sample structure; (Fig. 4 and ¶ 0126 teach mapping the generic structure to the imaging study.)
automatically determining at least one region of interest within the sample structure; (¶ 0126 teaches obtaining regions of interest in the imaging studies)
monitoring the electronic record for changes to the at least one diagnostic finding or new diagnostic findings (¶ 0072 teaches updating the knowledgebase.)
In the field of computer aided diagnosis Henschke teaches:
automatically determining at least one region of interest within the sample structure based on contents of the image representation of the sample structure or allowing the user to select a region of interest based on contents of the image representation of the sample structure, (¶ 0048 teaches, “computer aided diagnosis for the detection of lung cancer from CT images.”)

retrievably storing the at least one diagnostic finding in a patient-specific electronic record; and (¶ 0041 and 0042 along with Fig. 2f teach that the diagnostic data is output by the system as output data 104 as part of patient profile 100, which is a patient specific electronic record (see Fig. 3). Also see teachings at ¶ 0048 and 0050.)
monitoring the patient-specific electronic record for changes to the at least one diagnostic finding or new diagnostic findings associated with the at least one region of interest and using such changes or new diagnostic findings to update the knowledge representation in the second database. (¶ 0041 and 0042 along with Fig. 2f teach that the patient profile 100/electronic record is monitored for new or changed patient diagnostic data to update the database 26, in order to train and improve the system. ¶ 0041, “the computing modules 30 may continuously update the database 26 with new profiles 100, continuously generate new corresponding weighting coefficients, and thereby continuously training and improving itself.” ¶ 0050 also teaches updating the computer aided diagnosis system, “quality of a detection system may be improved by training it with new data 402. In one example, the new data may be incorporated into the historical database and combined with previous data.” These patient profiles 100 are new diagnostic findings of the patient’s electronic record, associated with the at 
It would have been obvious to one of ordinary skill in the art to have combined Kangarloo’s automated medical imaging selection system with Henschke’s computer aided diagnosis system. Kangarloo teaches a system for facilitating medical image analysis by automatically selecting relevant anatomical regions of interest based on data such as patient presentation. The utility of this system is that relevant medical imaging is selected and retrieved, after which it can be analyzed for diagnosis. Henschke teaches computer aided diagnosis in which a relevant medical scan is input and the system detects abnormalities in the image. The combination constitutes the repeatable and predictable result of simply using Kangarloo’s system for image selection with Henschke for image processing. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 2, the above combination discloses the method of claim 1, wherein the step of allowing the user to select at least one diagnostic finding from the focused set of knowledge representation includes allowing the user to enter the at least one diagnostic finding using free-form text. (See Kangarloo ¶ 0038 and 0072 in which text is analyzed via natural language processing.)
Regarding claim 3, the above combination discloses the method of claim 1, wherein the selected generic structure is related to the sample structure by imaging modality and one or more attributes selected from the group (size, dimensions, area, 
Regarding claim 4, the above combination discloses the method of claim 1, wherein the selected generic structure has coordinate data defined therein. (See atlas images at Kangarloo ¶ 0050-0051.)
Regarding claim 5, the above combination discloses the method of claim 1, wherein the knowledge representation is specific to an anatomical organ in which the region of interest is located and the imaging modality. (As above, see Kangaraloo ¶ 0099)
Regarding claim 6, the above combination discloses the method of claim 4, further comprising: using the coordinate data to generate natural language statements describing a location of the region of interest in the anatomy; automatically generating a diagnostic report based on the at least one diagnostic finding, and including the natural language statements describing the location of the region of interest in the anatomy; and storing the diagnostic report in the patient-specific electronic record. (Kangaraloo ¶ 0086-0088 and Fig. 3)
Regarding claim 7, the above combination discloses the method of claim 1, wherein the step of automatically selecting a generic structure is based on the imaging modality and a comparison of content of the sample structure to the content of the generic structure. (As above, see Kangarloo ¶ 0099 which teaches selecting a generic atlas structure based on imaging modality and location.)
claim 8, the above combination discloses the method of claim 1, further comprising: for each at least one region of interest automatically selecting follow- up care or allowing the user to select from a focused set of follow-up care options, and storing the selected follow-up care in the electronic record. (Henschke ¶ 0038 teaches generating a treatment plan including follow up care.)
Regarding claim 9, the above combination discloses the method of claim 8, wherein the step of monitoring the patient-specific electronic record includes checking for changes to the selected follow-up care associated with the at least one region of interest and using such changes to update the knowledge representation in the second database. (Henschke ¶ 0042 teaches updating the treatment plan system based on new training and input data.)
Regarding claim 10, the above combination discloses the method of claim 1, wherein the step of monitoring the patient-specific electronic record includes checking for changes to treatment outcome and using such changes to update the knowledge representation in the second database. (Henschke ¶ 0040 and 0042 teach personalizing the treatment plan with changes and updating the treatment plan knowledgebase based on new training and input data.)
Regarding claim 11, the above combination discloses a method for integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation, comprising the steps of: (see rejection of claim 1)
retrieving an image representation of a sample structure depicting at least a portion of an anatomical organ from an image database; (see rejection of claim 1 and Kangarloo Fig. 4 and ¶ 0025 which teach receiving an input imaging study.)

automatically selecting at least one diagnostic finding or allowing the user to select at least one diagnostic finding from a focused set of knowledge representations stored in a database, the specific focused set of knowledge representations being specific to the anatomical organ and an imaging modality used to capture the image representation; (see rejection of claim 1)
retrievably storing the at least one diagnostic finding in the patient-specific electronic record; (see rejection of claim 1)
monitoring the patient-specific electronic record for changes and/or additions to the at least one diagnostic finding and updating the knowledge representation to reflect the changes and/or additions to the at least one diagnostic finding. (see rejection of claim 1)
Regarding claim 12, the above combination discloses the method of claim 11, wherein the step of monitoring the patient-specific electronic record includes checking for changes to treatment outcome and using such changes to update the knowledge representation in the database. (see rejection of claim 10).
Regarding claim 13, the above combination discloses a method for integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation, the method comprising the steps of: (see rejection of claim 1)

monitoring the patient-specific electronic record for changes to the at least one diagnostic finding for the region of interest; and (see rejection of claim 1)
automatically updating a knowledge representation specific to the anatomical organ and an imaging modality used to capture the image representation stored in a database to reflect the changes to the at least one diagnostic finding for the region of interest. (see rejection of claim 1)
Regarding claim 14, the above combination discloses the method of knowledge representations specific to the anatomical organ and an imaging modality used to capture the image representation claim 13, further comprising:
retrieving an image representation of sample structure depicting at least a portion of an anatomical organ from an image database; (see rejection of claim 1)
automatically determining at least one region of interest within the sample structure based on contents of an image representation of the sample structure or allowing the user to select a region of interest; (see rejection of claim 1)
automatically selecting at least one diagnostic finding or allowing the user to select at least one diagnostic finding from a focused set of knowledge representations specific to at least one of the anatomical organ and an imaging modality used to capture the image representation; and (see rejection of claim 1)

Regarding claim 15, the above combination discloses the method of claim 13, wherein the step of monitoring the patient-specific electronic record includes checking for changes to treatment outcome and using such changes to update the knowledge representation in the database. (see rejection of claim 10)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                            

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661